     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  ANDREW FITCH,                                        )
  RICHARD D’ALESSANDRO, and                            )
  MICHAELLE HUTCHISON, individually                    )
  and on behalf of all others similarly situated,      )
                                                       )
                          Plaintiffs,                  )
                                                       )
          v.                                           )
                                                       )
  GIANT EAGLE, INC., d/b/a GETGO CAFÉ                  )
  + MARKET,                                            )
                                                       )
                          Defendant.                   )   Consolidated Civil Action No.
                                                       )   2:18-cv-01534-RJC-CRE
  JORDAN JONES,                                        )
  ROBERT LEMUS, and                                    )
  JASON REED, individually and on behalf of            )
  all other similarly situated,                        )
                                                       )
                          Plaintiffs,                  )
                                                       )
          v.                                           )
                                                       )
  GIANT EAGLE, INC.                                    )
                                                       )
                          Defendant.                   )

PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW OF GIANT EAGLE

       The First Amendment protects Giant Eagle’s ability to engage in a dialogue with its

employees about their job duties. Plaintiffs, based only on the testimony of a single, purportedly

disgruntled employee and without even conditional class certification, insist that such

communication can only take place on their terms. Specifically, they seek an order prohibiting

Giant Eagle’s use of salaried Team Leader/Assistant Store Leader (“Team Leader”)

Acknowledgement Forms (“forms”) during bi-annual performance reviews.                But they come

nowhere close to presenting the clear and precise record of abuse necessary for the Court to restrict

Giant Eagle’s speech, let alone cut it off entirely.
     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 2 of 11




        In fact, the record shows that the forms do exactly what Giant Eagle intends: they prompt

productive conversations with Team Leaders who express concern that they do not meet Giant

Eagle’s expectations. Plaintiffs offer nothing to suggest otherwise except for the testimony of opt-

in Plaintiff and current Giant Eagle Team Leader Gerald Antonelli. Though he testified that he

found the forms misleading, Mr. Antonelli did not identify a single word or phrase in the forms

that he did not understand. Though he claimed his supervisor advised him that failure to sign the

form would mean he “can’t be a manager,” Mr. Antonelli’s supervisor (and others) directly

contradicted that claim and Mr. Antonelli, of course, remains a manager after refusing to sign the

form.

        The irony here is hard to miss. Plaintiffs rest their Motion on Mr. Antonelli’s purported

concern about losing his management title if he refused to sign the form, even as he insists that he

is not a manager. Plaintiffs, including Mr. Antonelli, cannot have it both ways. Giant Eagle must

be permitted to use the forms to engage its Team Leaders in appropriate discussions about their

job duties. Plaintiffs’ Motion should be denied, the stay lifted, and the now ten-month-long

restriction of Giant Eagle’s speech ended.

                              PROPOSED FINDINGS OF FACT

        1.     Giant Eagle expects its salaried “Team Leaders” to manage distinct departments

within Giant Eagle supermarkets and, at GetGo, its convenience stores. Dkt. 186-1 (Joint Ex. 1)

at ¶¶ 6, 7. Team Leader job descriptions outline certain tasks and responsibilities that Giant Eagle

expects salaried, exempt Team Leaders to perform. See, e.g., Dkt. 186-15 (Ex. O).

        2.     As one tool to evaluate its Team Leaders, Giant Eagle for many years has conducted

bi-annual performance reviews (“Reviews”).

        3.     The ultimate manager of each store, either a Giant Eagle “Store Leader” or a GetGo

“District Leader,” meets with each Team Leader to conduct the Review. Dkt. 186-1 at ¶¶ 10, 11.


                                                 2
     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 3 of 11




During this process, Team Leaders evaluate themselves as managers, ranking their performance

in numerous categories, including Process Management, Problem Solving, Planning, Developing

Direct Reports and Others, and Managerial Courage. Transcript of August 19, 2020 Proceedings

(hereinafter “Tr.”) 34:16-36:6; 37:16-18; see Dkt. 186-14 (Ex. K).

       4.     In late 2017, Giant Eagle received two letters from Plaintiffs’ attorneys, asserting

without support that Giant Eagle had misclassified certain Team Leaders as exempt from overtime

pay and seeking a pre-litigation “resolution” of the purported claims. Dkt. 186-9 & 186-10 (Exs.

A & B). The notion that any of its Team Leaders had been misclassified was news to Giant Eagle.

Nonetheless, Giant Eagle resolved to “redouble” its efforts to ensure its ongoing compliance with

applicable overtime laws. Tr. 57:15-25.

       5.     Beginning in February 2018, prior to the commencement of this lawsuit, Giant

Eagle Store Leaders and GetGo District Leaders presented the forms to the Team Leaders in their

stores. Tr. 57:3-6; 71:23-72:14; 73:6-8; Dkt. 186-1 at ¶ 12. Giant Eagle created the forms to

provide another tool to engage its Team Leaders in a dialogue about Giant Eagle’s leadership

expectations and their job duties. Tr. 45:20-23; 57:15-25; 59:5-11; 59:22-60:6; 70:11-15; 77:1-7.

       6.     At the outset, Giant Eagle presented the forms electronically on Giant Eagle’s

“Torch” system, and Team Leaders completed them on a computer. Tr. 73:12-74:1. To introduce

the forms and explain their purpose, the forms stated in the first paragraph, “Recently, certain

current and former Leaders questioned whether they were properly classified.” Tr. 23:19-22; 64:7-

13; see Dkt. 186-12 (Ex. D).

       7.     The forms then set forth Giant Eagle’s requirements for Team Leaders and asked

the Team Leaders if they agreed or did not agree that they met those requirements. Dkt. 186-1 at

Ex. A; Dkt. 186-12 (Ex. D). Giant Eagle took care to draft the forms consistent with its Team




                                               3
     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 4 of 11




Leader job descriptions, using language already well known to the Team Leaders. Tr. 65:15-20;

66:14-23; 67:25-68:4; 68:16-69:2; 70:11-15. Giant Eagle also included each Team Leader’s job

description with the forms as another familiar point of reference. Tr. 73:18-74:1; see Dkt. 186-15

(Ex. O).

        8.     Since February 2018, the forms became a part of Giant Eagle’s Review. Dkt. 186-

1 at ¶ 12.

        9.     If any of the Team Leaders had a question or concern about the forms, they had

numerous resources at their disposal. They could speak to the supervisor across the table from

them, human resources partners who they see on a regular basis or Giant Eagle operations

personnel who they routinely see in the stores. Tr. 66:14-67:10. Aside from Plaintiff Gerald

Antonelli’s testimony at the hearing on the instant Motion, no Team Leaders have indicated that

they are confused by or unable to understand the forms. Id.; Tr. 76:15-25. Giant Eagle Team

Leaders generally do not hesitate to provide feedback about any questions or concerns they may

have. Tr. 76:23-25; see also, e.g., Testimony of Gerald Antonelli.

        10.    No Store Leader or District Leader suggested a particular response or directed

Team Leaders to provide a particular response to the forms, nor did anyone pressure Team Leaders

to provide a response to the forms at all. Tr. 72:15-73:5; 80:4-11; 84:5-10.

        11.    Though Giant Eagle encourages Team Leaders to complete the forms as part of

their Review, they are not mandatory. Dozens of Team Leaders did not complete the forms. See

Dkt. 186-8; Tr. 70:24-71:9. No Team Leaders were disciplined or punished for neglecting to

complete them. Tr. 73:3-5; 74:2-19. In fact, Plaintiff Antonelli refused to sign the form in or

around August 2019 and received a merit pay increase in October 2019. Tr. 28:2-16.




                                                4
     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 5 of 11




       12.     The forms do not ask Team Leaders to make a legal determination as to whether or

not they are exempt from overtime pay under the FLSA or any other law. As is clear from the face

of the document, the forms seeks only an “acknowledgement” of whether the Team Leader

believes, subjectively, that he or she performs management duties consistent with his or her job

description and Giant Eagle’s expectations for a Team Leader. See e.g., Dkt. 186-1 at Ex. A; see

Tr. 45:20-23; 70:11-15. If a Team Leader does not agree that he or she meets Giant Eagle’s

expectations or has some concern about them, stating those concerns only helps prompt further

dialogue.    Tr. 51:13-24; 52:12-15; 57:15-25.      Giant Eagle makes a separate and distinct

determination about whether or not Team Leaders are properly classified. Tr. 59:22-60:6.

       13.     In the few instances where Team Leaders indicated that they did “not believe that

[they met] the requirements of a salaried, exempt Leader,” those responses generated the intended

discussions between Giant Eagle and the Team Leaders. Tr. 51:8-19; 75:7-12. For example, one

Team Leader who did not believe she met Giant Eagle’s requirements was concerned that she

needed additional leadership training. Giant Eagle responded by providing the Team Leader with

additional training and pairing her with a suitable mentor. Tr. 76:4-14. She remains a salaried

Team Leader. Id.

       14.     Among conversations Giant Eagle conducted with the few Team Leaders who did

not believe they met Giant Eagle’s expectations, only one of them resulted in Giant Eagle

reclassifying a Team Leader as an hourly employee. The Team Leader had only recently moved

to a new position, and, after discussion, Giant Eagle agreed that the new position did not meet its

requirements for a manager. Though he kept his new managerial position, Giant Eagle promptly

began paying that Team Leader on an hourly basis and paid him for the overtime he had worked

in his new position. Tr. 51:25-52:5; 63:6-9; 75:7-76:3.




                                                5
     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 6 of 11




       15.     No Team Leaders were ever punished, disciplined or reprimanded for indicating

that they “do not believe” they met Giant Eagle’s requirements. Tr. 52:6-15; 72:24-75:2; 74:24-

76:14; see also Tr. 28:8-11.

       16.     The forms do not seek a waiver of any rights. See e.g., Dkt. 186-1 at Ex. A; Dkt.

186-15 (Ex. O). Nor does Giant Eagle intend to argue that the forms constitute a waiver of any

Team Leader’s rights. Tr. 65:4-7; 93:14-95:1.

       17.     There is no evidence that the forms have deterred putative class members from

participating in this litigation. In fact, dozens of current and former Team Leaders have opted in

to the lawsuit since Giant Eagle began using the forms, including Mr. Antonelli and his former co-

worker, Sheri Heron. Tr. 27:12-24; 73:6-11.

       18.     The testimony of Mr. Antonelli, the only Plaintiffs’ witness who supports the

Motion, was at various times evasive, combative, self-contradictory and incredible. See, e.g., Tr.

32:10-33:7 (first testifying that he does not understand the term “primarily manage,” then

testifying, “I understand it, but it’s misleading.”); 35:6-8; 37:10-14 (first admitting that he graded

his own performance as a manager but later denying that he graded his performance as a manager);

Tr. 28:2-16 (first testifying that the forms are mandatory, then testifying that he did not sign the

form and was not disciplined or otherwise penalized for refusing to do so); 24:22-25:1 (testifying

that he did not complete the form on a computer in February 2018, even though at that time Giant

Eagle administered the form on a computer); 18:11-12 (testifying that he only “glanced” at the

form before signing it, then testifying he “didn’t understand a lot of it.”); 38:16-43:2 (testifying

that he has never heard of “LinkedIn,” but admitting that the information on a LinkedIn page

bearing his name, title and skills “is about me.”).




                                                  6
     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 7 of 11




        19.     Brian Zahler and Jenn Kennedy, Mr. Antonelli’s supervisors at all relevant times,

each testified that they never pressured Mr. Antonelli to sign the forms in a particular way, or even

to sign the forms at all. Tr. 80:4-11; 84:5-10.

                                    CONCLUSIONS OF LAW

        1.      The First Amendment protects Giant Eagle’s right to use the forms to communicate

with its Team Leaders about their job requirements. See Bobryk v. Durand Glass Mfg. Co., 2013

U.S. Dist. LEXIS 145758, *9 (D.N.J. Oct. 9, 2013) (“District courts must use their power to restrict

communications in class actions sparingly given the significant First Amendment concerns

associated with any such restraint.”) (citing Longcrier v. HL-A Co., Inc., 595 F. Supp. 2d 1218,

1226 (S.D. Ala. 2008)).

        2.      Any restriction of Giant Eagle’s First Amendment right must be based on a clear

record of abuse. Gulf Oil Co. v. Bernard, 452 U.S. 89, 100-101 (1981).

        3.      Plaintiffs present no record, let alone a clear record from which specific findings

can be made, that Giant Eagle’s use of the forms is abusive, misleading, deceptive or coercive.

Longcrier v. HL-A Co., Inc., 595 F. Supp. 2d 1218, 1227 (S.D. Al. 2008).

        4.      It was not misleading or deceptive to base the forms on Team Leaders’ job

descriptions, incorporate language with which those Team Leaders are already familiar, attach

their job descriptions to the forms, and ask them whether they believe that they meet Giant Eagle’s

job requirements. See In re Sch. Asbestos Litig., 842 F.2d 671, 684 (3d Cir. 1988) (holding that

findings that communications are misleading or pose a threat to the fairness or integrity of the

litigation are necessary to restrict speech).

        5.      Giant Eagle has a long history of not only developing leaders, but also asking its

leaders to evaluate themselves as managers. Using the forms as an additional evaluative tool does

not mislead “employees into volunteering information that they otherwise would not have”


                                                  7
     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 8 of 11




provided. Alequin v. Darden Rests., Inc., 2013 U.S. Dist. LEXIS 99458, *37 (S.D. Fl. July 12,

2013).

         6.    Nor is Giant Eagle’s use of the forms coercive. Communication is only coercive if

it “overpowers the free will or business judgment of potential members.” Jenifer v. Delaware

Solid Waste Auth., 1999 U.S. Dist. LEXIS 2542, *16-*17 (D. D.E. Feb. 25, 1999). Here we have

a clear record showing dozens of Team Leaders never signed the form. Others indicated that they

do not believe they meet Giant Eagle’s requirements for a Team Leader, and the record shows

Giant Eagle responded by taking appropriate action—not by punishing its employees, but by

addressing their concerns and complying with the law.

         7.    It is not enough for Plaintiffs to assert that Team Leaders felt compelled to complete

the forms because a supervisor directed them to do so. See Bobryk, 2013 U.S. Dist. LEXIS 145758

at *15 (“the inherently coercive nature of the employer-employee relationship is insufficient to

demonstrate that the defendant’s interviews were improper.”) (quoting Slavinski v. Columbia

Assoc., Inc., 2011 U.S. Dist. LEXIS 33729 at *4 (D. Md. Mar. 30, 2011)). Aside from Mr.

Antonelli’s questionable testimony—testimony contradicted by every other witness, every other

fact of record, and, at times, by Mr. Antonelli himself—Plaintiffs point to nothing more.

         8.    Plaintiffs also identify no case where a Court restricted an employer’s speech under

these circumstances. Nor could they. Every case in this Circuit, including those decided this

summer, cuts against them. See e.g., Arroyo v. Aspen Constr. Servs., 2020 U.S. Dist. LEXIS

136061, at *15-16 (E.D. Pa. July 31, 2020) (denying motion to limit employer’s speech); Portillo

v. Nat’l Freight, Inc., 2020 U.S. Dist. LEXIS 115502, at *5 n.4 (D.N.J. June 30, 2020) (same).

         9.    Plaintiffs also cite no authority and can point to nothing in the record showing the

forms threaten the proper function of the litigation. Giant Eagle initiated its use of the forms prior




                                                  8
     Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 9 of 11




to the commencement of any litigation and told Team Leaders exactly why: “Recently, certain

current and former Leaders questioned whether they were properly classified.” See Dkt. 186-12

(Ex. D). After litigation commenced, Giant Eagle’s use of the forms did nothing to prevent Mr.

Antonelli and at least one of his colleagues from opting in.

       10.     Even if Giant Eagle created the forms solely for the purpose of litigation—and the

record shows that, in fact, Giant Eagle created the forms and uses them for a business purpose—

that is permissible, too. See Kerce v. West Telemarketing Corp., 575 F. Supp. 2d 1354, 1366-67

(S.D. Ga. 2008) (denying plaintiff’s request to strike declarations, finding that “there is nothing

improper about [defendant] gathering facts to support its defense”). This is not a close case.

       11.     Though Plaintiffs make much of the idea that the forms pressure putative class

members to waive their rights, the forms do not seek any waiver of rights. Nor could they.

Nwogwugwu v. Spring Meadows at Lansdale, Inc., 2017 U.S. Dist. LEXIS 76669, at *3-4 (E.D.

Pa. May 18, 2017) (“An employee’s right to a minimum wage and overtime pay under the FLSA

cannot be abridged by contract or otherwise waived because this would ‘nullify the purposes’ of

the statute and thwart the legislative policies it was designed to effectuate.”).

       12.     Essentially, Plaintiffs complain that, upon receiving letters—out of the blue—from

unknown attorneys demanding payment for purportedly misclassifying unnamed salaried

employees, Giant Eagle redoubled its efforts to engage Team Leaders in a dialogue about their

duties and Giant Eagle’s expectations.       In fact, Giant Eagle did what any reasonable and

conscientious company with some 35,000 employees would do. It instituted additional measures

to ensure its ongoing compliance with the law and prompted meaningful dialogue with its Team

Leaders.




                                                  9
    Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 10 of 11




       13.     The record shows that the forms work precisely as Giant Eagle intended. Giant

Eagle did not rely on the forms to classify employees. To the contrary, they only prompted Team

Leaders to raise questions or concerns. Giant Eagle has addressed—and will continue to address—

any such questions or concerns. Should any current Team Leaders instead opt to follow Mr.

Antonelli’s path—apparently seeking to hold a managerial position even as they ask the Court to

determine that they are not managers—they can go right ahead. At the same time, Giant Eagle

must be allowed to run its business without unconstitutional interference.

       14.     This Court finds, as a matter of law, that Giant Eagle’s speech should not be

restricted based on the record before it, and Giant Eagle’s continued use of the forms as part of its

Review of Team Leaders may continue.



Dated: August 30, 2020                            Respectfully submitted,

                                                  /s/ Jonathan D. Marcus
                                                  Bernard D. Marcus (PA ID 01293)
                                                  marcus@marcus-shapira.com
                                                  Jonathan D. Marcus (PA ID 312829)
                                                  jmarcus@marcus-shapira.com
                                                  Elly Heller-Toig (PA ID 33244)
                                                  ehtoig@marcus-shapira.com
                                                  Brian C. Hill (PA ID 204489)
                                                  hill@marcus-shapira.com
                                                  Matthew R. Mazgaj (PA ID 327068)
                                                  mazgaj@marcus-shapira.com
                                                  MARCUS & SHAPIRA LLP
                                                  One Oxford Centre, 35th Floor
                                                  301 Grant Street
                                                  Pittsburgh, PA 15219
                                                  Telephone: (412) 471-3490
                                                  Facsimile: (412) 391-8758
                                                  Counsel for Defendant Giant Eagle, Inc.




                                                 10
    Case 2:18-cv-01534-RJC-CRE Document 189 Filed 08/30/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 30, 2020, a true and correct copy of the foregoing was

electronically filed and served via operation of the Court’s CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of record entitled to notice

who are registered users of ECF.


                                                 /s/ Jonathan D. Marcus
                                                 Jonathan D. Marcus
